oOo *Y SS DO A BP WH YP FR

bo bo BO bo Nm bw WN BR Re RF Re = it
my ORR RP OK F® SF Ceriaawikanees

 

 

q Ea ms gy
ii Le ce
JUL 15 2021

 

 

 

CLERK US DISTRICT COURT
SOUTHERN aR) OF CALIFORNIA

 

 

DEPUTY
UK |
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, Case No,: 3:17-cr-01318-BEN
Plaintiff
>| ORDER DENYING MOTION FOR
v. COMPASSIONATE RELEASE
NOEL VICENTE RODRIGUEZ,
[ECF No. 38]
Defendant.

 

 

 

Pro se, Movant Noel Vicente Rodriguez filed a Motion for Compassionate Release
pursuant to 18 U.S.C. § 3582(c)(1)(A) (“Section 3582(c)(1)(A)”). ECF No, 38. The
Motion was referred to Federal Defenders pursuant to General Order 692-B. ECF No. 39.
On June 2, 2021, Federal Defenders filed a Status Report and did not request appointment
on Movant’s behalf. See ECF No. 41. On June 22, 2021, the United States filed an
Opposition to Movant’s request for compassionate release. ECF No. 44.

At this time, the Court recognizes there is no applicable policy statement governing
compassionate release motions filed by defendants under the recent amendments to Sectior
3582(c)(1)(A). The Court also recognizes that a district court’s discretion may be
informed by U.S.S.G. § 1B1.13, but that it is not binding, and a district court may consider
any extraordinary and compelling reason for release that a defendant might raise. United
States v. Aruda, 993 F.3d 797, 801-02 (9th Cir. 2021).

In support of his request for compassionate release, Movant argues his back pain
1

3:17-cr-013 18-BEN

 
Oo Oo KY A UH BR WY LP

hm Bo BD BR BRD ROO SE Se a

 

 

constitutes an extraordinary and compelling reason for his release. Mot., ECF No. 60, 4-
5. While his pain may be severe, other courts within this district have found similar
“{c]hronic conditions . . . that can be managed in prison are not a sufficient basis for
compassionate release.” United States v. Pomo, Case No. 17-cr-04360-WQH, 2020 WL
7342659, at *4 (S.D. Cal. Dec. 14, 2020). Moreover, Movant has been offered a
COVID-19 vaccine, which he refused. Opp’n, ECF No. 44, 4. Accordingly, the risk of
contracting COVID-19 does not constitute an extraordinary and compelling reason for his
release.

Because Movant has not demonstrated extraordinary and compelling reasons
justifying his release, the Motion is DENIED.

IT 1S SO ORDERED.

Date: vf 202

 
  
   

 

— )
HOM. ROGER T. pene

United States District Judge

3:17-cr-01318-BEN

 
eo co sa DH A BP WwW YH

NM NH BP BP BR DR RO eet
POSH FRR FBR FS Ca KA ARHNHeE SG

 

JUL 1 2021

 

CLERK US DISTRICT COURT
SOUTHERN DIgHRiOT Or CALIFORNIA
BY rN) DEPUTY

Ne”

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 3:13-cr-04514-005-BEN
Plaintiff,
ORDER TO ANSWER
Vv.
ROBERTO SOTELO
Defendant.

 

 

 

Movant Roberto Sotelo has filed a Motion for Compassionate Release pursuant to
18 ULS.C. § 3582(c)(1 (A) (‘Section 3582(c)(1)(A)”). ECF No. 693. Pursuant to
General Order 692-B, the Motion was referred to Federal Defenders for a status report.
ECF No. 694. On June 4, 2021, Federal Defenders filed a status report and did not
request appointment on this matter. ECF No. 697.

The United States of America shall file an answer or other responsive pleading to
the motion no later than August 14, 2021.

IT IS SO ORDERED.

 

Date: niy/ , 2021 =
/HON ROGER T. BENITES
United States District Judg

3:13-cr-045 14-005-BEN

 
